In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0002V
                                      Filed: May 2, 2016
                                        UNPUBLISHED

****************************
DANIELLE LIPSCOMB MALONE,              *
                                       *
                   Petitioner,         *       Ruling on Entitlement; Concession;
                                       *       Influenza (“Flu”) Vaccine; Shoulder
 v.                                    *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                    *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                    *       (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Sean Wesley Lyons, Nashville, TN, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On January 4, 2016, Danielle Lipscomb Malone (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she received an
influenza (“flu”) vaccine on November 26, 2013, and thereafter suffered from left
shoulder pain which was caused-in-fact by the flu vaccine. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On April 29, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (‘SIRVA’) and recommends that
compensation be awarded in this case.” Id. at 1. Respondent further states that the six
month sequela requirement has been satisfied. Id. at 3.
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
                                                       1
     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                              s/Nora Beth Dorsey
                              Nora Beth Dorsey
                              Chief Special Master




                                       2